[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14515                FEBRUARY 23, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 04-03574-CV-CAM-1

ROBERT J. HEARD,


                                                    Plaintiff-Appellant,

                                  versus

MILTON E. BUDDY NIX, JR.,
ALAN A. ADAMS,
TYRONE ALLEN,
RB,
GB, et al.,


                                                    Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (February 23, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:

      Robert J. Heard, a pro se Georgia prisoner, appeals the district court’s order

dismissing his civil complaint with prejudice as a result of his non-compliance

with an order to conform his complaint to the requirements of Fed.R.Civ.P. 8(a).

On appeal, Heard argues, pro se, that, by dismissing his complaint, the district

court retroactively enlarged the scope of its order directing him to comply with

Rule 8(a), in violation of due process. He further argues that the order dismissing

his complaint was not based on “a clear record of delay or wilful [sic] contempt”

and that a lesser sanction would have sufficed. He argues that the district court

abused its discretion because it did not examine sufficiently his claims prior to

dismissing his complaint, as required by Fed.R.Civ.P. 12(b)(6). Finally, Heard

recounts the factual basis for his claims, arguing that they were sufficient to

survive dismissal.

      We review orders dismissing complaints based on non-compliance for an

abuse of discretion. Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir. 1993)

(concerning dismissals under Fed.R.Civ.P. 41(b) for failure to comply with local

rules). Rule 8(a)(2) requires that a pleading contain a “short and plain statement of

the claim” showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2).

Federal Rule of Civil Procedure 10(b) requires that the averments of a claim “shall



                                           2
be made in numbered paragraphs, the contents of each of which shall be limited as

far as practicable to a statement of a single set of circumstances . . . [and] [e]ach

claim found upon a separate transaction or occurrence . . . shall be stated in a

separate count.” Fed.R.Civ.P. 10(b). Although pro se complaints must be liberally

construed, Trawinski v. United Tech., 313 F.3d 1295, 1297 (11th Cir. 2002), such

complaints still must comply with the procedural rules governing the proper form

of pleadings, McNeil v. United States, 508 U.S. 106, 113, 113 S.Ct. 1980, 1984,

124 L.Ed.2d 21 (1993).

       We have determined that “shotgun” complaints are not sufficient pleadings,

stating that:

       The typical shotgun complaint contains several counts, each one
       incorporating by reference the allegations of its predecessors, leading
       to a situation where most of the counts (i.e., all but the first) contain
       irrelevant factual allegations and legal conclusions.

Strategic Income Fund v. Spear, Leeds & Kellogg, 305 F.3d 1293, 1295 & n. 9

(11th Cir. 2002). In such cases, it is “virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief,” and a party

faced with such a complaint is not expected to draft a responsive pleading.

Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th

Cir. 1996). Therefore, it is important for a court to “narrow and define the issues

from the earliest stages of the litigation.” Ebrahimi v. City of Huntsville Bd. of

                                            3
Educ., 114 F.3d 162, 165 (11th Cir. 1997). “Absent such efforts, shotgun notice

pleadings . . . would impede the orderly, efficient, and economic disposition of

disputes.” Id.

       Local Rule 41.3 states, “The court may, with or without notice to the parties,

dismiss a civil case . . . if . . . [a] plaintiff . . . refuse[s] to obey a lawful order of the

court. . . . [A] dismissal . . .operates as an adjudication upon the merits . . . unless

the court specifies otherwise in its order of dismissal.” N.D. Ga. R. 41.3. The

district court may dismiss an action sua sponte under Fed.R.Civ.P. 41(b) for failure

to prosecute or failure to obey a court order. Fed.R.Civ.P. 41(b); Hildebrand v.

Honeywell, Inc., 622 F.2d 179, 181 (5th Cir. 1980). We have held that:

       [t]he legal standard to be applied under Rule 41(b) is whether there is
       a clear record of delay or willful contempt and a finding that lesser
       sanctions would not suffice. Dismissal of a case with prejudice is
       considered a sanction of last resort, applicable only in extreme
       circumstances.

Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (quotations and citation

omitted). We have upheld an involuntary dismissal with prejudice under Rule

41(b) when a pro se “appellant not only exhibited a pattern of delay, but also

received a warning of dismissal and refused to obey court orders to appear.”

Hepperle v. Johnston, 590 F.2d 609, 613 (5th Cir. 1979). Dismissal with

prejudice, however, is not proper if the plaintiff negligently failed to comply with



                                               4
the court’s order and did not act in bad faith. E.E.O.C. v. Troy State Univ., 693

F.2d 1353, 1357 (11th Cir. 1982).

      Upon review of the record, and consideration of Heard’s brief, we find no

reversible error here. Heard originally filed a 55-page, 12-count complaint,

accompanied by a 27-page affidavit, against 100 defendants. Essentially, the

complaint and affidavit alleged that the defendants had conspired with each other

in order to “obtain money and property through fraudulent means,” to deprive the

government and “inmates of their right to the fair and honest services of a state

official,” and to “conceal[] the conspiracy.” On March 14, 2005, Heard filed a 22-

page amended complaint, incorporating by reference his original complaint, adding

4 defendants, and adding 1 count and then filed a 19-page second affidavit and

supplemental statement of facts.

      On May 19, 2005, the district court, without addressing his motions and with

“due regard to [Heard’s] pro se status,” ordered him to amend “his complaint to

bring it into compliance with [Rule] 8(a).” Specifically, the district court ordered

Heard to “submit a complaint that precisely specifie[d] in ‘short and plain

statements,’ among other things, which rights are claimed to have been violated

and how, when and by whom they were violated.”        The district court further

ordered that Heard “name only those defendants who [were] absolutely essential to



                                           5
his claims.” (Id.). Finally, the district court specifically warned that, if Heard

failed to comply with its order, his action would be dismissed pursuant to N.D. Ga.

R. 41.2.

      Heard then filed a 43-page second amended complaint, incorporating by

reference his first complaint, first affidavit, amended complaint, and second

affidavit, and naming 102 defendants, making clear that he did not even attempt to

comply with the district court’s order. We find no abuse of discretion.

      AFFIRMED.




                                           6